          Case 1:19-cr-10081-IT Document 177 Filed 05/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.                                                         Case No. 1:19-cr-10081-IT

 GORDON ERNST,

        Defendant.


                     ASSENTED-TO MOTION TO CONTINUE HEARING

       Defendant Gordon Ernst hereby moves to continue the hearing on Mr. Ernst’s Motion to

Release Seized Funds currently scheduled for May 30, 2019, to a date convenient to the Court

during the week of July 22, 2019. As grounds for this Motion, Mr. Ernst states that he has

entered into discussions with the United States Attorney’s Office to resolve the matter without

Court intervention and requires additional time to complete negotiations. The undersigned

counsel has conferred with counsel for the Government, who assents to this Motion.

Dated: May 28, 2019                          Respectfully submitted,

                                             GORDON ERNST

                                             By his attorneys,

                                             /s/ Seth B. Orkand
                                             Tracy A. Miner (BBO No. 547137)
                                             Seth B. Orkand (BBO No. 669810)
                                             MINER ORKAND SIDDALL LLP
                                             470 Atlantic Ave, 4th Floor
                                             Boston, MA 02110
                                             Tel.: (617) 273-8421
                                             Fax: (617) 273-8004
                                             tminer@mosllp.com
                                             sorkand@mosllp.com
          Case 1:19-cr-10081-IT Document 177 Filed 05/28/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for the
Government on May 28, 2019.

                                           /s/ Seth B. Orkand
                                           Seth B. Orkand
